UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

|
7

core ome

 

 

 

Amold Herring, oy PEE ¢0 18 2019

 

Plaintiff,
19-cv-7195 (AJN)
—~V—
ORDER
The City of New York,

Defendant.

 

 

ALISON J. NATHAN, District Judge:

An initial pretrial conference in the above-captioned action is scheduled for December
11, 2019. Dkt. No. 14. The parties were instructed to submit via ECF a proposed case
management plan and joint letter no later than seven days before the conference, or December 4,
2019. Dkt. No. 10sp. The Court has not yet received the required documents. The parties are
therefore ordered to submit their case management plan and joint letter no later than 5:00 p.m. on

December 10, 2019.

SO ORDERED.

Dated: December 7 , 2019
New York, New York

  

 

ALISON J. NATHAN
United States District Judge

 

 
